Title: John Adams to Abigail Adams, April – May 1780
From: Adams, John
To: Adams, Abigail



My dear Portia
Paris, April–May 1780

Yesterday We went to see the Garden of the King, Jardin du Roi, and his Cabinet of natural History, Cabinet d’Histoire naturell.
The Cabinet of natural History is a great Collection, of Metals, Minerals, shells, Insects, Birds, Beasts, Fishes, and presscious stones. They are arranged in good order, and preserved in good condition, with the name of every thing beautifully written on a piece of paper annexed to it. There is also a Collection of Woods and marbles.
The garden is large and airy, affording fine Walks between Rows of Trees. Here is a Collection from all Parts of the World, of all the plants, Roots and Vegetables that are used in medicine, and indeed of all the Plants and trees in the World.
A fine Scaene for the studious youth in Physick or Philosophy. It was a public day. There was a great deal of Company, and I had opportunity only to take a cursory view. The whole is very curious. There is an handsome statue of Mr. Buffon, the great natural Historian whose Works you have, whose labours have given fame to this Cabinet and Garden. When shall We have in America, such Collections? The Collection of American Curiosities that I saw at Norwalk in Connecticutt made by Mr. Arnold, which he afterwards to my great mortification sold to Gov. Tryon, convinces me, that our Country affords as ample materials, for Collections of this nature as any part of the World.
Five midshipmen of the Alliance, came here last night, Marston, Hogan, Fitzgerald and two others, from Norway, where they were sent with Prizes, which the Court of Denmark were absurd and unjust enough, to restore to the English. They however treated the Officers and People well, and defrayed their Expences. They say the Norwegians were very angry, with the Court of Copenhagen, for delivering up these Vessells. It was the Blunder of Ignorance, I believe, rather than any ill Will.
Every day when I ride out, without any particular Business to do, or Visit to make, I order my servant to carry me to some place where I never was before, so that at last I believe I have seen all Paris, and all the fields and scenes about it, that are near it. It is very pleasant.

Charles is as well beloved here as at home. Wherever he goes, every body loves him. Mr. Dana is as fond of him, I think as I am. He learns very well.
There is a Volume in folio just published here, which I Yesterday, run over at a Booksellers shop. It is a description and a copper Plate of all the Engravings upon precious stones in the Collection of the Duke of Orleans. The stamps are extreamly beautiful, and are representations of the Gods and Heroes of Antiquity, with most of the fables of their Mithology. Such a Book would be very usefull to the Children in studiing the Classicks, but it is too dear—3 Guineas, unbound.
There is every Thing here that can inform the Understanding, or refine the Taste, and indeed one would think that could purify the Heart. Yet it must be remembered there is every thing here too, which can seduce, betray, deceive, deprave, corrupt and debauch it. Hercules marches here in full View of the Steeps of Virtue on one hand, and the flowery Paths of Pleasure on the other—and there are few who make the Choice of Hercules. That my Children may follow his Example, is my earnest Prayer: but I sometimes tremble, when I hear the syren songs of sloth, least they should be captivated with her bewitching Charms and her soft, insinuating Musick.
